United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pahrump, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0744
Issued: October 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 19, 2020 appellant filed a timely appeal from a February 3, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
basal cell carcinoma causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 19, 2019 appellant, then a 39-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed basal cell carcinoma due to factors of her
federal employment, while working outside in the sun. She noted that she first became aware of
1

5 U.S.C. § 8101 et seq.

her condition and its relation to her federal employment on November 19, 2019. Appellant
stopped work on November 18, 2019.
In an accompanying narrative statement, appellant noted that she had her first basal cell
carcinoma removed from her right temple on November 22, 2010. She indicated that she had her
second basal cell carcinoma removed from the right side of her forehead on June 1, 2017.
Appellant stated that she had her third basal cell carcinoma removed from the top area of her
forehead on November 5, 2019. She noted that her physician informed her that her medical
condition was a direct result of her job, which required working in the sun. Appellant noted that
she worked outside five hours per day, five days per week, constantly exposed to sunlight. She
indicated that she worked for the employing establishment for approximately 11 years and 3
months. Appellant asserted that she consistently used hats, sunscreen, and protective clothing that
she bought at her own expense.
A pathology report dated November 2, 2010, analyzing a skin sample from appellant’s
right forehead and temple, revealed atypical nevus and basal cell carcinoma.
A pathology report dated November 9, 2010, analyzing a skin sample from appellant’s
right forehead, revealed compound, melanocytic nevus with architectural disorder, and mild
cytologic atypia of melanocytes.
In a November 22, 2010 operative report, Dr. Robert Lieberman, a Board-certified
dermatologist, noted the results and operative details of appellant’s Mohs micrographic surgery on
her right temple. He listed a postoperative diagnosis of basal cell carcinoma.
A pathology report dated May 13, 2017, analyzing a skin sample from appellant’s right
frontal scalp, revealed basal cell carcinoma.
In a June 1, 2017 report, Dr. Daniel Taheri, a Board-certified dermatologist, noted that
appellant presented with basal cell carcinoma located on the right frontal scalp. He examined her
and diagnosed basal cell carcinoma. Dr. Taheri performed Mohs surgery on appellant’s right
frontal scalp.
A pathology report dated October 14, 2019 analyzing a skin sample from appellant’s left
forehead, revealed basal cell carcinoma.
In a statement dated November 20, 2019, appellant’s supervisor controverted appellant’s
occupational disease claim, asserting that appellant spent her entire life in the desert and that her
skin cancer could have been caused by other factors.
In a letter dated November 21, 2019, Cyril Joseph, a physician assistant, noted that
appellant had been diagnosed with actinic keratosis and basal cell carcinoma. He opined that there
was a direct correlation between her sun exposure at work and her skin cancer. Mr. Joseph
recommended that appellant refrain from working outdoors.
In a development letter dated December 5, 2019, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. In a separate development letter of even date, OWCP
2

also requested additional information from the employing establishment. It afforded both parties
30 days to respond.
OWCP subsequently received additional evidence, including a November 5, 2019 report
from Dr. Farrah Awadalla, a Board-certified dermatologist, who noted that appellant presented
with basal cell carcinoma located on the left forehead. Dr. Awadalla examined her and diagnosed
nodular basal cell carcinoma. He recommended and performed Mohs surgery on appellant’s left
forehead.
In a letter dated December 4, 2019, Dr. Awadalla noted that appellant had been diagnosed
with actinic keratosis and basal cell carcinoma. He indicated that there was a direct correlation
between her sun exposure at work and her skin cancer. Dr. Awadalla recommended that, due to
the occupational hazard to appellant’s life of exposure to sunlight, she no longer work outdoors.
In a narrative statement dated December 11, 2019, appellant noted that she had been
employed as a rural carrier for approximately 11 years and 4 months. She indicated that she was
exposed to the sun for approximately five hours per day while delivering mail and packages, during
peak UV radiation hours. Appellant asserted that her skin cancer was caused by the prolonged sun
exposure required by her work. She noted that the employing establishment never provided her
with any type of sun protection, including hats or sunscreen. Appellant indicated that, outside of
her employment, she had normal exposure to sunlight. She stated that she enjoyed family activities
including camping, hiking, and fishing approximately three to five times per year. Appellant noted
that she used protective clothing and sunscreen when engaging in outdoor activities. She listed
her medical history and asserted that she always used protective clothing and sunscreen at work.
Appellant noted that she had no other cancers and that her mother had one occurrence of
melanoma.
A pathology report dated December 20, 2019, analyzing a skin sample from appellant’s
right forehead, revealed basal cell carcinoma.
In a letter dated December 26, 2019, the employing establishment again controverted
appellant’s occupational disease claim, noting that she was exposed to sunlight outside of her
employment. It indicated that she was exposed to sunlight four to six hours per day, five days per
week. The employing establishment stated that appellant purchased her own sunscreen and
protective clothing. It attached photos of her outdoors, engaging in nonwork-related activities,
from 2011 to 2019.
In a statement dated January 2, 2020, appellant asserted that her work activities
significantly contributed to her four diagnoses of basal cell carcinoma. She noted that she had
three diagnoses to the right side of her forehead-the right temple, right scalp/hairline, and right
forehead. Appellant attributed these diagnoses to her employment and the use of her work vehicle,
which exposed her to the sun/ultraviolet (UV) rays on the right side of her face and body. She also
indicated that she had one occurrence to the very top of her forehead, which she attributed to her
work sorting mail into mailboxes. Appellant also submitted photos of the sunscreen and hats that
she used. She further submitted photos of her forehead and right temple.

3

In a January 7, 2020 report, Dr. Awadalla noted appellant’s history of basal cell carcinoma
and treatment. He indicated that she had newly diagnosed basal cell carcinoma that was diagnosed
on December 11, 2019. Dr. Awadalla noted that appellant used sunscreen on a daily basis for
more than 10 years. He also noted that she delivered mail outdoors at the peak of UV radiation
hours and was exposed to the sun for approximately five hours per day. Dr. Awadalla noted that
skin cancer could be caused by prolonged exposure to the sun. He opined that appellant’s work
activities, including delivering mail, increased her sun exposure and therefore were a major
contributing factor towards her multiple and reoccurring skin conditions. Dr. Awadalla noted that
the “exposure [appellant] has had from her federal employment contributed to her current skin
condition.” He explained that if appellant worked indoors as opposed to in sunlight for 5 to 6
hours in the mid-day sun for 5 days per week that she would be less likely to have the number of
skin cancer diagnoses. Dr. Awadalla cited to a study, which indicated that UV radiation from
sunlight is the most important environmental cause of basal cell carcinoma.
By decision dated February 3, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between her basal cell carcinoma and the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6

2

Id.

3

R.M., Docket No. 20-0342 (issued July 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
5

20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6
See B.H., Docket No. 18-1693 (issued July 20, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

4

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted medical reports and letters from Dr. Awadalla
who discussed her history of injury and repeated diagnoses of basal cell carcinoma. In a report
dated November 5, 2019, Dr. Awadalla examined her and diagnosed nodular basal cell carcinoma.
In a letter dated December 4, 2019, he noted that appellant had been diagnosed with actinic
keratosis and basal cell carcinoma and indicated that there was a direct correlation between her
sun exposure at work and her skin cancer. In a report dated January 7, 2020, Dr. Awadalla noted
her history of basal cell carcinoma and treatment. He noted that the “exposure [appellant] has had
from her federal employment contributed to her current skin condition” and explained that if
appellant worked indoors as opposed to in sunlight for 5 to 6 hours in the mid-day sun for 5 days
per week that she would have been less likely to have the number of skin cancer diagnoses.
The Board finds that Dr. Awadalla’s affirmative opinion on causal relationship provided a
factual history confirming the accepted employment factors and accurately noted appellant’s
medical history and course of treatment. He explained that her prolonged exposure to sunlight
while delivering mail was a major contributing factor towards her reoccurring basal cell
carcinoma. The Board has long held that it is unnecessary that the evidence of record in a case be
so conclusive as to suggest causal connection beyond all possible doubt.9 Rather, the evidence
required is only that necessary convince the adjudicator that the conclusion is rational, sound, and
logical.10 The Board finds that Dr. Awadalla’s opinion, while insufficiently rationalized to meet
appellant’s burden of proof, is sufficient, given the absence of opposing medical evidence, to
require further development of the record as to whether her basal cell carcinoma is causally related
to the accepted factors of her federal employment.11
It is well established that, proceedings under FECA are not adversarial in nature, and while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
7

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

See Frederic K. Samuels, Docket No. 97-1590 (issued March 3, 1999) (The Board held that the case should be
remanded for medical development on the issue of whether the claimant’s exposure to sun as a postal employee was
sufficient to have resulted in a skin cancer diagnosis).
10

S.M., Docket No. 19-1634 (issued August 25, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983).
11

See V.P., supra note 4; see also supra note 9.

5

done.12 The nonadversarial policy of proceedings under FECA is reflected in OWCP’s regulations
at section 10.121.13
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to an appropriate medical specialist. The chosen physician shall provide a rationalized
opinion as to whether the diagnosed condition is causally related to the accepted factors of
appellant’s federal employment. If the physician opines that the diagnosed condition is not
casually related, he or she must explain, with rationale, how or why the opinion differs from that
of Dr. Awadalla. Following this and other such further development as OWCP deems necessary,
it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

Id.

13

20 C.F.R. § 10.121.

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

